      Case 2:13-cv-07556-GEKP Document 204 Filed 04/01/21 Page 1 of 1



                                   ;                     .
                      IN THE UNITED
                                '   STATES DISTRICT COURT'


                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN T. WALKER,
              Plaintiff                                      CIVIL ACTION

              v.

FRANK REGAN,                                                 No. 13-7556
                     Defendant

                                         ORDER

       AND NOW, this 31st day of l\1arch, 2021, upon consideration of the Court's February 27,

2019 Memorandum and Order (Do,. Nos. 131 and 132), Defendant Frank Regan's Motion to

Reconsider (Doc. No. 175), Plaintiff Shawn T. Walker's Response in Opposition (Doc. No. 187),

and Mr. Regan's Notice of Recent Decision (Doc. No. 201), it is ORDERED that the Motion

(Doc. No. 175) is DENIED for the reasons set forth in the accompanying Memorandum.


                                                  BY THE COURT:



                                              ~   UNITED STATES DISTRICT JUDGE
